Citation Nr: 0841557	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-40 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

2.  Entitlement to a compensable initial rating for partial 
loss of sense of taste. 



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from February 1979 to 
October 1982.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Louis, Missouri, (hereinafter RO).  


FINDINGS OF FACT

1.  Audiometric findings reveal Level XI hearing in the right 
ear and Level VI hearing in the left ear.  

2.  The record reveals partial loss of taste involving the 
right side of the tongue but not the complete loss of taste.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating, but no more, for 
bilateral hearing loss are met.  38 U.S.C.A. §§ 1155, 5013A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 
6100 (2008).    

2.  The criteria for a compensable initial rating for the 
partial loss of sense of taste are not met.  38 U.S.C.A. 
§§ 1155, 5013A, 5107 (West 2002); 38 C.F.R. §§ 4.87a, DC 6276 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in a letter dated in March 2007, the RO advised 
the claimant of the information necessary to substantiate the 
claims at issue.  He was also informed of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This letter also provided the veteran with 
information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  

Although the March 2007 letter was not sent until after the 
initial adjudication of the claims, it was followed by 
readjudication and the issuance of a statement of the case in 
October 2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  The 
actions of the RO have served to provide the veteran with 
actual notice of the information needed to prevail in his 
claims, and the RO has not committed any notification error 
that has affected the essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Therefore, the Board finds that there was no prejudicial 
error; notification errors did not affect the essential 
fairness of the adjudication.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008); Dingess, supra.   In this case, the veteran's 
claim for service connection for partial loss of sense of 
taste was granted by the October 2005 VA rating decision, and 
a disability rating and effective date was assigned by this 
rating decision.   VA's duty to notify under 38 U.S.C.A. § 
5103(a) is discharged.  See Sutton v. Nicholson, 20 Vet. App. 
419 (2006).  Accordingly, and in light of the favorable 
resolution of the claim for an increased rating for bilateral 
hearing loss, the Board concludes that any error in failing 
to provide adequate pre-adjudicative notice under 38 U.S.C.A. 
§ 5103(a), or any failure to comply with the specific notice 
requirements of Vazquez-Flores, was harmless with respect to 
both claims on appeal.  As such, the Board finds that the 
duty to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records and reports from VA 
compensation examinations conducted in August 2005 and 
September 2007.  Thus, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 


II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board, as set forth above, notes that the claim 
for an increased rating for partial loss of the sense of 
taste is based on the assignment of the initial rating for 
this condition following the initial award of service 
connection for by rating action in October 2005.  The United 
States Court of Appeals for Veterans Claims (Court) held that 
the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. 
Mansfield, 21 Vet App 505 (2007); Francisco, 7 Vet. App. at 
58.  

A.  Bilateral Hearing Loss 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

The regulations have two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) 
indicates that if puretone thresholds in each of the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, an evaluation can be based either on 
Table VI or Table VIa, whichever results in a higher 
evaluation.  This provision corrects the fact that with a 55 
decibel threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 
25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  This provision compensates for a 
pattern of hearing impairment that is an extreme handicap in 
the presence of any environmental noise, and a speech 
discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment. Id.

At the separation examination following the veteran's active 
service in the United States Air Force, hearing loss was 
noted on audiometric testing.  Service connection for 
bilateral hearing loss was granted by a July 1990 rating 
decision.  A noncompensable rating was assigned, and this 
rating has been continued until the present time.  

In February 2005, the veteran underwent a right 
tympanomastoidectomy for removal of a cholesteatoma at a VA 
medical facility.  Thereafter, audiometric testing in August 
2005 revealed what was described as moderate to profound 
sensironeural hearing loss with a small mixed component with 
speech discrimination of 80 percent in the right ear.  
Reports from June 2006 VA outpatient treatment noted what was 
described as profound hearing loss in the right ear, and it 
was indicated the veteran would undergo a "diagnostic 
myringotomy/PET" (pressure equalization tube) in the right 
ear.  An August 2006 report noted that the veteran had been 
suffering from severe hearing loss in the right ear for six 
months, and that the PET remained in place.  Profound hearing 
loss was demonstrated in the right ear upon examination, and 
corrective surgery was discussed but declined by the veteran 
at that time.  Moderate hearing loss was noted in the left 
ear through 4000 Hz falling to a profound sensironeural 
hearing loss.  

The veteran described a worsening in his hearing at a 
September 2007 VA examination, at which time audiometric 
testing revealed pure tone thresholds, in decibels, as 
follows:





HERTZ



Avg.
1000
2000
3000
4000
RIGHT
105
105
110
110
110
LEFT
68
65
65
70
70

Speech audiometry revealed speech recognition ability of 68 
percent in the left ear.   Such testing could not be 
performed in the right ear due to the severity of the loss.  

Using Table VIa in 38 C.F.R. § 4.85, hearing at the September 
2007 VA examination was at Level XI in the right ear, and 
using Table VI his hearing in the left ear was Level VI.  
Under Table VII, Level XI and Level VI hearing intersect to 
warrant a 50 percent rating.  

In denying the veteran's claim for an increased rating, the 
RO determined that the veteran's increase in hearing loss as 
shown above was due to non-service connected residuals of the 
tympanomastoidectomy.  This finding is to a degree 
inconsistent with the fact that the RO found that service 
connection for the partial loss of taste was warranted as 
secondary to this procedure.  Moreover, the service medical 
records do reflect a visit for right otitis externa in July 
1982, and the right ear tympanomastoidectomy would not 
explain the deterioration in hearing in the left ear.  As 
such, the Board has resolved all reasonable doubt in the 
veteran's favor and concluded that the entirety of the 
hearing loss demonstrated in September 2007 should be 
considered as due to service connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, 
under the pertinent criteria as set forth above, a 50 percent 
rating, but no more, may be assigned for the veteran's 
bilateral hearing loss.  Lendenmann, 3 Vet. App. at 349.  

B.  Partial Loss of Sense of Taste

A 10 percent rating is warranted for the complete loss of 
sense of taste.  38 C.F.R. § 4.87a, DC 6276.  

As noted above, service connection has been granted by the RO 
for the partial loss of sense of taste on a secondary basis 
due to the February 2005 tympanomastoidectomy.  The August 
2005 VA physician who found that the veteran's problems with 
taste were related to this procedure noted that there was 
only an "isolated loss of sense of taste to the right side 
of the right anterior tongue."  Clinical testing at that 
that time did reveal that the veteran eventually acknowledged 
being able to report the sense of sweetness, bitterness, and 
saltiness.  There is otherwise no objective evidence that the 
veteran has lost the sense of taste completely, and 
compensation under DC 6276 requires the complete loss of the 
sense of taste.  As such, a compensable rating for the 
partial loss of the sense of taste cannot be granted at any 
point since the effective date of service connection, and a 
staged rating or ratings are also precluded.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  A rating in excess of that currently assigned is 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture, as the service-connected 
residuals have not shown functional limitation beyond that 
contemplated by the noncompensable rating currently assigned.  
Accordingly, referral of this decision for extraschedular 
consideration is not indicated.  
 
Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for the partial loss of the sense of taste, 
the doctrine is not for application.  Gilbert, supra.  


ORDER

Entitlement to no more than a 50 percent rating for bilateral 
hearing loss is granted. 

Entitlement to an initial compensable initial rating for 
partial loss of sense of taste is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


